Case 2:20-cv-01893-LMA-JVM Document 1 Filed 07/02/20 Page 1 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

JOHN DOE, ¥ CIVIL ACTION NO.
Plaintiff #

vs. * JUDGE:

ADVOCATES FOR SCIENCE AND * MAG. JUDGE:

MATHEMATICS EDUCATION, INC. d/b/a/ *

NEW ORLEANS CHARTER SCIENCE AND *

MATHEMATICS HIGH SCHOOL and
MONIQUE COLA, as head of said school,
Defendants

 

NOTICE OF REMOVAL

 

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF LOUISIANA

NOW INTO COURT through undersigned counsel come Petitioner, Advocates for
Science and Mathematics Education, INC. d/b/a/ New Orleans Charter Science And
Mathematics High School (“Sci-High”) and Monique Cola, as head of said school (“Cola”)
(collectively referenced hereinafter as “Defendants”), and pursuant to 28 U.S.C. §§ 1331
and 1441(a), (b), (c), 28 U.S.C. § 1367(a), file their Notice of Removal of this action from
the Civil District Court for the Parish of Orleans, State of Louisiana, to the United States
District Court for the Eastern District of Louisiana.

Defendants file this Notice of Removal with full reservation of any and all rights,
defenses and objections, including but not limited to, vagueness, insufficiency of process,
insufficiency of service of process, lack of personal jurisdiction, improper venue, lack of
procedural capacity, improper cumulation, no right of action, lack of standing, prescription,

preemption and no cause of action. The grounds for removal are as follows:
Case 2:20-cv-01893-LMA-JVM Document 1 Filed 07/02/20 Page 2 of 7

INTRODUCTION

1. On June 5, 2020, John Doe’ (“Plaintiff”) filed a Petition for Declaratory Judgment
and Injunctive Relief (“Petition”), naming Sci-High and Monique Cola as defendants
and asserting claims under Constitutions of the United States and the State of
Louisiana.

2. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings and orders served
upon Petitioner in the action, bearing the caption “John Doe v. Advocates for
Science and Mathematics Education, INC. d/b/a/ New Orleans Charter Science and
Mathematics High School and Monique Cola, as head of said school’, in the Civil
District Court for the Orleans, State of Louisiana, Civil Action No. 2020-04496 Div.
“I”, Sec. 14, is attached hereto as Exhibit “A.”

THE NOTICE OF REMOVAL IS TIMELY
3. Plaintiff served the Petition on Defendants Sci-High and Monique Cola on June 29,
2020 and June 30, 2020, respectively, and Defendants file this Notice of Removal
~ within 30 days of receipt of the initial pleadings setting forth the claim for relief upon
which such action or proceeding is based as required by 28 U.S.C. § 1446(b).
Accordingly, removal of this action is timely.
4. No previous application for removal has been made.
5. Sci-High and Cola are the only defendants in this matter, and both consent to and

join in this removal.

 

1 Per the Petition for Declaratory and Injunctive Relief “John Doe’ is “a fictitious name for a real individual
of full age of majority whose true name is known to defendants and will be made now to this court.”

2
10.

Case 2:20-cv-01893-LMA-JVM Document 1 Filed 07/02/20 Page 3 of 7

FEDERAL QUESTION JURISDICTION EXISTS
This suit is an action over which this Court has original jurisdiction under the
provisions of 28 U.S.C. § 1331, and is one that may be removed to this Court under
the provisions of 28 U.S.C. § 1441(a) and (b) and §1446.
This Court has original jurisdiction over this action under 28 U.S.C. § 1331, in that
it is a civil action in which the Plaintiff alleges that defendant, Sci-High, is bound by
the “Constitutions of the United States and the State of Louisiana to provide Due
Process in its deprivation of the good name and reputation of even an ‘at-will
employee.” (Doc. 1-1 at 124). Plaintiff asserts that Defendants deprived him of the
“fundamental requirements of Due Process...notice and a meaningful opportunity
to be heard” where “despite repeated oral and written requests, Plaintiff was never
provided with any written charges or specifications, shown the evidence relied upon
to sustain the charge or given a meaningful opportunity to defend himself.” (Doc.
1-1 at 925). Plaintiff's suit states a federal claim and is therefore subject to removal
pursuant to 28 U.S.C. § 1441(b). See Exhibit A.
In addition to the putative claim under the Due Process clause of the U.S.
Constitution, Plaintiff's Petition potentially implicates Title IX of the Education
Amendments of 1972 20 U.S.C. §1681 (“Title IX”).
Sci-High, an institution that receives federal funding, is required to follow federal
laws, including Title IX.
Under Title IX and its implementing regulations Sci-High is legally obligated to:

a. investigate any and all allegations of harassment and/or discrimination;
11,

12.

13.

14,

15.

16.

Case 2:20-cv-01893-LMA-JVM Document 1 Filed 07/02/20 Page 4 of 7

b. determine whether such harassment and/or discrimination? occurred; and

c. provide such determination, in writing, to both the victim and the accused.

In the case of plaintiff, John Doe, Sci-High followed these steps as required under
Title IX.

Sci-High’s actions in providing its determination, in writing, to the victim are the
basis of the Plaintiff's Petition for Declaratory Judgment and Injunctive Relief. See,
e.g., (Doc. 1-1 at J 28-31). |

To the extent that Plaintiff's request for injunctive relief seeks to enjoin or place a
chilling effect on Sci-High’s performance of its mandatory obligations under Title IX.
Based on the foregoing, the United States District Court has original subject matter
jurisdiction over this claim pursuant to its federal question jurisdiction, 28 U.S.C.
§§1331 and 1441(b).

This Court has supplemental jurisdiction over the remaining state law claims in
Plaintiff's Petition for Damages, to the extent that such have been pleaded, because
those claims are so related to the claim in this action within the Court’s original
jurisdiction that they form part of the same case or controversy under Article III of
the United States Constitution. Accordingly, this Court has supplemental
jurisdiction over the state law claims pursuant to 28 U.S.C. §1367(a).

Thus, this action is removable to the United States District Court for the Eastern
District of Louisiana, pursuant to 28 U.S.C. §1441, et seq.

PROCEDURE

 

2 As defined by Title IX of the Education Amendments of 1972 20 U.S.C. §1681 and its implementing
regulations.

4
Case 2:20-cv-01893-LMA-JVM Document 1 Filed 07/02/20 Page 5 of 7

17. Acopy of this Notice of Removal is being served on the Plaintiff and will be filed in
the record of the Civil District Court for the Parish of Orleans, State of Louisiana.
18. Pursuant to the requirements of 28 U.S.C. § 1446(d), a Notice of Filing, attaching a
| copy of this Notice as an exhibit, will be filed with the Clerk of Court of Civil District
Court for the Parish of Orleans, State of Louisiana, as provided by law. See
attached Notice of Filing of Notice of Removal (Exhibit “B”).
19. Petitioner reserves the right to amend or supplement this Notice of Removal.
WHEREFORE, Petitioner, Advocates for Science and Mathematics Education,
INC. d/b/a/ New Orleans Charter Science And Mathematics High School and Monique
Cola give notice that the matter styled as John Doe v. Advocates for Science and
Mathematics Education, INC. d/b/a/ New Orleans Charter Science and Mathematics High
School and Monique Cola, as head of said school’, in the Civil District Court for the
Orleans, State of Louisiana, Civil Action No. 2020-04496 Div. “I”, Sec. 14, is removed to
the United States District Court for the Eastern District of Louisiana, and requests that
this Court retain jurisdiction for all further proceedings. Petitioner also respectfully
requests any further relief to which it may be entitled.
Respectfully submitted,
ADAMS AND REESE LLP
/s/Chaseray Griffin
Lauren L. Tafaro (#29320)
lauren.tafaro@arlaw.com
Jaimme A. Collins (#29805)
jaimme.collins@arlaw.com
Chas L. Griffin (#38245)
chas.griffin@arlaw.com
701 Poydras St., Suite 4500
New Orleans, LA 70139

Telephone: (504) 581-3234
Facsimile: (504) 566-0210

 

 

 

 
Case 2:20-cv-01893-LMA-JVM Document 1 Filed 07/02/20 Page 6 of 7

COUNSEL FOR DEFENDANTS
Case 2:20-cv-01893-LMA-JVM Document 1 Filed 07/02/20 Page 7 of 7

CERTIFICATE OF SERVICE

| hereby certify that | have on this 2" day of July, 2020 served a copy of the
foregoing Notice of Removal on all counsel of record via EM/ECF.

/s/ Chaseray Griffin
